Citation Nr: 9926704	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  98-16 100A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC




THE ISSUE

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code.




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

The veteran had active service from April 1985 to June 1989.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1998 determination by the Washington, 
DC Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


REMAND

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished. The notice of disagreement must be filed 
within one year of the date of mailing of the result of the 
initial review or determination. A substantive appeal must be 
filed within 60 days from the date the RO mails the statement 
of the case to the appellant or within the remainder of the 
one year period from the date of the notification of the 
determination, whichever period ends later. 38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302(a), (b) 
(1998).

In a February 1998 determination, entitlement to vocational 
rehabilitation training under the provisions of Chapter 31, 
Title 38, United States Code, was denied as no employment 
handicap was found.  In April 1998, a notice of disagreement 
was received.  In September 1998, a statement of the case was 
issued.  In July 1999, the VA Form 9 was received.  In light 
of the pertinent law and regulations, it appears that the VA 
Form 9 was not received within the requisite time period.  

In light of the foregoing, the Board must remand the issue 
listed on the front page of this remand to the RO.  The RO 
should give the veteran an opportunity to raise arguments and 
additional evidence on the issue of whether a timely 
substantive appeal had been filed.  Then the RO should review 
the issue of whether a timely substantive appeal has been 
received in this case.  If that issue is not resolved in 
favor of the veteran, he should be furnished his appellate 
rights.  If it is found that a timely appeal was furnished, 
then the RO should so inform the veteran and notify him that 
the Board may find that the substantive appeal was not 
timely.  If it is found that the substantive appeal was 
timely the case should be returned to the Board.

Accordingly, this matter is REMANDED for the following 
action:

The RO should give the veteran an 
opportunity to raise arguments and 
additional evidence on the issue of 
whether a timely substantive appeal had 
been filed as to the issue of entitlement 
to vocational rehabilitation training 
under the provisions of Chapter 31, Title 
38, United States Code.  Then the RO 
should review this issue, and, if it is 
not resolved in favor of the veteran, he 
should be furnished his appellate rights.  
If the RO finds that an appeal was 
perfected in a timely manner, the RO 
should so inform the veteran and notify 
him that the Board may find that a 
substantive appeal was not timely 
received and the case should be returned 
to the Board.

The veteran need take no action until he is further informed, 
but he may furnish additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


